NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0501n.06
                            Filed: August 18, 2008

                                            No. 07-1715

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


JACK SUNSERI; CONSOLIDATED                         )
PARTNERS, LIMITED,                                 )
                                                   )
       Plaintiffs-Appellants,                      )
                                                   )
v.                                                 )
                                                   )
PHYLLIS PROCTOR; CONRAD PROCTOR;                   )   ON APPEAL FROM THE UNITED
DAVID PROCTOR ; CONRAD A.                          )   STATES DISTRICT COURT FOR THE
PROCTOR FAMILY TRUST; PHYLLIS                      )   EASTERN DISTRICT OF MICHIGAN
PROCTOR FAMILY TRUST; ANDERSON-                    )
PROCTOR TRUST; PHYLLIS D. PROCTOR                  )
TRUST; ANDERSON-PROCTOR FAMILY                     )
LIMITED PARTNERSHIP; PROCTOR, LLC;                 )
ANDERSON-PROCTOR, LLC,                             )
                                                   )
       Defendants-Appellees.                       )




       Before: DAUGHTREY, COOK, and FARRIS,* Circuit Judges.


       COOK, Circuit Judge. In order to enforce a prior judgment against general partnership

Macro Cellular Partners (“Macro”), plaintiffs Jack Sunseri and Consolidated Partners, Ltd.

(collectively, “Sunseri”), seek to reach the individual assets of defendant partners (collectively, the

“Proctors”) unnamed in the original suit. The district court granted summary judgment for the



       *
       The Honorable Jerome Farris, Circuit Judge of the United States Court of Appeals for the
Ninth Circuit, sitting by designation.
No. 07-1715
Sunseri, et al. v. Proctor, et al.


Proctors, concluding that Sunseri’s claims against the Proctors accrued with the claims against the

partnership and the relevant statutes of limitations now barred the action. Review of the briefs and

record counsels us to agree with the district court. Because a separate opinion would add little to the

district court’s analysis, we affirm the court’s judgment, adopting its reasoning.